superpriority lien has true priority over a first security interest, and the
                   association may nonjudicially foreclose on that lien. The district court's
                   decision thus was based on an erroneous interpretation of the controlling
                   law and did not reach the other issues colorably asserted. Accordingly, we
                               REVERSE the order granting the motion to dismiss AND
                   REMAND this matter to the district court for further proceedings
                   consistent with this order.




                                                               I Ac, AA;                    '   J.
                                                               Hardesty



                                                               Douglas
                                                                       ar/4
                                                                       P                        J



                   CHERRY, J., concurring:
                               For the reasons stated in the SFR Investments Pool 1, LLC v.
                   U.S. Bank, N.A., 130 Nev. 334 P.3d 408 (2014), dissent, I disagree
                   that respondent lost its lien priority by virtue of the homeowners
                   association's nonjudicial foreclosure sale. I recognize, however, that SFR
                   Investments is now the controlling law and, thusly, concur in the
                   disposition of this appeal.

                                                                                                J.



                   cc:   Hon. Jessie Elizabeth Walsh, District Judge
                         Hon. Michael Villani, District Judge
                         Meier & Fine, LLC
                         Akerman LLP/Las Vegas
                         Kravitz, Schnitzer & Johnson, Chtd.
SUPREME COURT
                         Eighth District Court Clerk
        OF
     NEVADA
                                                         2
(0) 1947A    ego